HANSON, Judge
(dissenting).
As the deficiency in the notice of appeal wees correctible by amendment it was not jurisdictional. Therefore, in my opinion, this appeal from county court to circuit court was not subject to discretionary dismissal by the appellate court.
*364Statutes and rules of court prescribing procedure for appellate review are universally liberally construed to accomplish review-on the merits. Literal compliance is not required. Substantial compliance is sufficient.
As the notice of appeal substantially complied with our statutes and rules of appellate practice it was sufficient to confer jurisdiction on the circuit court for review of the county court's order determining inheritance tax. As the notice did not limit the appeal to a question of law it could and should have been treated as a general appeal on both questions of law and fact. No one was misled by its effect or import. To hold otherwise makes the right of appeal a matter of grace resting in the discretion of the appellate court.
As this court suggested in the early case of Starkweather v. Bell, 12 S.D. 146, 80 N.W. 183, when the defects in the notice of appeal were called to the attention of the circuit court it should have required appellant to amend. This action should accordingly be reversed and remanded for that purpose.